Title: To James Madison from James B. Sheys and Peter Ludlow Jr., 11 February 1819
From: Sheys, James B.,Ludlow, Peter, Jr.
To: Madison, James


Highly Esteemed Sir
New York February 11th. 1819
Having been advised to arrange an unbiassed history of the events which have grown out of the late Seminole War, especially as relating to the conduct of General Jackson, we assume the liberty of requesting your generous aid in an undertaking which [we] esteem laudable and important.
In calculating the difficulties which might impede our project, we were persuaded that no plan could be pursued preferable to the one proposed.
Your Exellency’s Opinions on the various interesting questions arising from the operations of General Jackson—the recent proceedings of Congress in regard to them—and such other assistance as your Excellency may be pleased to present—will be alike honorable to the publishers, and invaluable to the readers of the contemplated volume: And indeed Sir, we cannot conceive of any more useful or pleasing pursuit than that of acquainting our fellow Citizens with the high and disinterested sentiments of him, whose time has been spent, and whose energies have been employed to atchieve for them that independance of Soul and community, which is their present glory, and their duty to perpetuate.
May we request an early answer from Your Excellency to this Letter? If we are presumptuous, permit the motive to excuse our offence. Be pleased Esteemed Sir to accept of our Sincere wishes for your happiness, and the assurance of our deep consideration. We are sir Your obt. & humble Servants
James B Sheys
Peter Ludlow jr
